SUMMARY ORDER
On September 7, 2001, Plaintiff-Appellant Damon L. Ferguson filed an amended federal complaint alleging that Defendants-Appellees had discriminated against him in his job as a Computer Associate for Appellee MABSTOA on the basis of his race and sex, and had retaliated against him, all in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq. The district court (Gershon, J.) granted Appellees’ motion for summary judgment on November 23, 2005. We assume the parties’ familiarity with the relevant facts and the specification of issues on appeal.
This Court reviews an order granting summary judgment de novo, and asks whether the district court properly concluded that there were no genuine issues of material fact and that the moving party was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir.2003). In determining whether there are genuine issues of material fact, this Court is “required to resolve all ambiguities and draw all permissible factual inferences in favor of the party against whom summary judgment is sought.” Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir.2003) (internal quotation marks omitted). This Court will only affirm the dismissal of a claim on summary judgment if “it appears beyond doubt that the plaintiff can prove no set of facts in support of [his] claim which would entitle [him] to relief.” Id. (internal quotation marks omitted, alterations in original).
Having considered each of Appellant’s arguments, we affirm the judgment of the district court for substantially the reasons given in its decision. Accordingly, the judgment of the district court is AFFIRMED.